Case 2:20-cv-06251-CCC-MF Document 3-1 Filed 08/12/20 Page 1 of 1 PageID: 11

                                                                 U.S. Department of Justice

                                                                 United States Attorney
                                                                 District of New Jersey
                                                                 Civil Division
_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                           970 Broad Street, Suite 700         main: (973) 645-2700
UNITED STATES ATTORNEY                                    Newark, New Jersey 07102            direct: (973) 297-2038
                                                          frances.bajada@usdoj.gov            fax:    (973) 297-2010
FRANCES C. BAJADA
ASSISTANT UNITED STATES ATTORNEY




ECF
                                                              August 12, 2020


Honorable Claire C. Cecchi
United States District Judge
Martin Luther King Jr. Courthouse
50 Walnut Street
Newark, New Jersey 07102

        Re: Luz Delmora v. United States of America, et al.
            Civil Action No. 20-6251(CCC)(MF)

Dear Judge Cecchi:

      We represent Defendants United States of America, et al. in the above-
referenced Federal Tort Claims Act (the “FTCA”) action. We write to respectfully
request on behalf of the parties that the Court enter the attached Consent Order
dismissing the Complaint, without prejudice, because Plaintiff did not exhaust
administrative remedies prior to filing this action in violation of the FTCA.

        We thank the Court for its consideration of this matter.

                                                              Respectfully submitted,

                                                              CRAIG CARPENITO
                                                              United States Attorney

                                                              s/Frances C. Bajada
                                                     By:      FRANCES C. BAJADA
                                                              Assistant United States Attorney
